Citation Nr: 0843817	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD shown to be 
based upon a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2004.  This letter was accompanied by a PTSD 
questionnaire.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, a VA examination has been found to not be 
"necessary" in this case pursuant to 38 U.S.C.A. 
§ 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a diagnosis of PTSD.  In this case, service 
connection is presently in effect for paranoid schizophrenia, 
with a 100 percent evaluation assigned, and most of the 
veteran's mental health treatment has centered on that 
diagnosis.  Two VA treatment records from February 2004, 
however, do include a PTSD diagnosis as well.

Nevertheless, a diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in-
service stressor for service connection to be warranted, as 
noted above.  Again, a favorable medical opinion is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  

In the present case, the veteran has not asserted a combat-
related stressor.  Rather, she has attributed her PTSD to in-
service sexual harassment.  In support of her claim, she has 
submitted her own sworn testimony from a June 1993 House of 
Representatives (House) committee hearing, in which she 
described being sexually harassed by three of her male 
superiors at Fort Monroe's health clinic, resulting in her 
being transferred to her parent unit (Fort Eustis, McDonald 
Army Hospital).  She named the commander of Fort Monroe's 
health clinic but did not specify that he was one of her 
three harassers.  The Board also notes that the veteran's 
allegations to date have not included any claims of personal 
assault.  38 C.F.R. § 3.304(f)(3); see also Patton v. West, 
12 Vet. App. 272, 277 (1999).

The Board has reviewed the veteran's claims file to determine 
whether there exists either corroborating evidence or other 
evidence (e.g., a list of names or dates) of sufficient 
detail to warrant additional evidentiary development through 
the service department.  

A review of the veteran's service medical records reveals 
that she was treated for a paranoid personality disorder and 
was hospitalized in July 1990.  At that time, she reported 
several episodes of verbal sexual harassment from her 
enlisted superiors which continued for about four months 
until she began taking her grievance up through the chain of 
command.  The examiner who provided the hospital report noted 
that an investigation "apparently" substantiated her claims 
and she was recommended for transfer.  The veteran's service 
personnel records, however, do not contain any investigative 
report or other documentation corresponding to the claimed 
sexual harassment investigation.

The veteran's service personnel records also include a DA 
Form 1559-R (Inspector General Action Request) from July 
1991.  In this request, the veteran reported that she would 
complain of pain and be forced to work following surgery in 
May 1990.  She also cited to frequent episodes of 
discrimination, not being informed of appointments, not being 
allowed to take leave, and being prevented from getting the 
best proper treatment.

Also, the veteran's personnel records include a detailed 
December 1991 statement, although several pages of this 
statement appear to be missing.  In the statement, the 
veteran asserted that her valid profile following right foot 
surgery in May 1990 was not honored by her superiors, who she 
accused of deliberately attempting to cause more pain.  She 
accused a staff sergeant of forcing her to run and 
threatening administration action against her despite severe 
left knee pain.  Also, she accused a doctor of unprofessional 
conduct after he recommended that she be discharged from the 
military.  She further recalled an incident when she had a 
scheduled appointment with a doctor, was informed that there 
was no record of an appointment, and was threatened to be 
"thrown out of the hospital" by security.  Additionally, 
she accused a major of taking an "unusual interest" in her 
case and appearing to make obvious threats about her not 
going through the chain of command for her problems.  She 
noted that she "would never make it because obviously during 
my sexual harassment charge investigation someone had told 
somebody with power something about me that has caused me to 
have these problems."    Furthermore, she described daily 
harassment by two staff sergeants and stated that there had 
been obvious attempts to keep her "in the dark."    

In the July 2004 VCAA letter, the veteran was furnished with 
a PTSD questionnaire and was requested to provide specific 
details resulting in PTSD.  To date, the veteran has not 
returned a completed questionnaire or otherwise responded 
directly to this inquiry.  In this regard, the Board notes 
that it is well-established that VA's duty to assist a 
claimant is not always a "one-way street."  A claimant 
seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence, such as 
providing PTSD stressor details when so requested.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's lack of a response to VA's efforts to 
assist her with the factual development of her claim, no 
further effort will be expended to assist the veteran in this 
regard.  The claim must be evaluated solely on the evidence 
currently of record.  

Overall, the Board acknowledges the veteran's reported 
incidents of sexual harassment and observes that she has made 
such reports dating back to her period of active duty 
service.  That notwithstanding, there is no evidence of 
record, such as an official service department report or 
other documentation, to corroborate any of these reported 
incidents.

The Board also notes that, in the absence of a corroborated 
in-service stressor, and in light of Moreau v. Brown, a VA 
psychiatric examination is not "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.  Without a corroborated 
in-service stressor, there is no reasonable possibility that 
such an examination would result in findings favorable to the 
veteran.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Overall, based upon a review of the entire claims file, the 
Board finds that there is evidence indicating a current 
diagnosis of PTSD.  However, there is no evidence showing 
that a diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and the claim 
must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


